CHARLES B. BLACKMAR, Senior Judge.
The Attorney General sues on behalf of certain employees of Respondent Interstate Ready-Mix, L.L.C., to require the employer to pay prevailing wages for their work in connection with the supplying of ready-mixed concrete to the construction site of a prison being built in Licking, Missouri, as required by Section 290.230.1 *534RSMo.2000.1 The court below entered summary judgment for the defendants, finding that the work was not performed on the construction site and that a regulation relied on by the appellants, 8 C.S.R. 30-3.020, was invalid. We reverse the judgment of the trial court and remand for further consistent proceedings.
A factually identical case was recently decided by the Western District, Long v. Interstate Ready-Mix, 83 S.W.3d 571 (Mo.App. W.D. 2002). The Supreme Court denied transfer on September 24, 2002. We agree with the comprehensive scholarly opinion of Judge Newton, and borrow from it in stating the governing facts, without use of quotation marks.
Interstate Ready-Mix, L.L.C. (Ready-Mix) signed a purchase order with Fru-Con Construction Corp. (the contractor) and agreed to deliver concrete to the prison site. Ready-Mix’s concrete plant was located in St. Robert, Missouri, approximately sixty miles from the prison site. Ready-Mix leased approximately two acres of unimproved land and erected a batch plant in order to meet its obligations under the purchase order. The leased site was approximately one mile from the construction site. It was neither contiguous nor continuous to the prison site. Ready-Mix transported the concrete a distance of three-quarters of a mile from the leased site to the prison site.
The appellants were employees of Ready-Mix who were not paid the prevailing wage rate. The employees performed job duties including: driving and operating a concrete mixer truck from the batch plant to the prison site; driving and operating a concrete truck to other businesses in Licking and surrounding areas; maintaining and repairing concrete mixer trucks; working at Ready-Mix’s concrete plant in St. Robert; and operating the batch plant in Licking. Not one appellant performed any actual construction work on the prison site. However, the employees did spend ninety to ninety-five percent of their time transporting concrete from the batch plant to the prison site, and almost all of the output of the batch plant was directed to the prison site.
The employees in the Long case relied on 8 C.S.R. 30-3.020(2), providing that “[t]he dedication of seventy-five percent (75%) or more of the output of a ... batch plant ... to the public works project raises a rebuttable presumption that the facility is part of the site of the building or construction job.” The appellants cite this provision. Both the trial judge in Long and the judge in the court below held that the regulation was invalid by reason of conflict with the governing statute. The Western District disagreed, holding that the regulation “is not so inconsistent and unreasonable so as to be in conflict with § 290.230.”
We elect to follow the Western District. The Long opinion cites numerous cases from other jurisdictions construing similar statutes, and distinguishes State Department of Labor & Industrial Relations, Division of Labor Standards v. Board of Public Utilities of the City of Springfield, 910 S.W.2d 737 (Mo.App. S.D.1995), as involving a different regulation. We agree with the rationale of the Western District. The Supreme Court has cautioned about reading too much into the denial of an application for transfer, but the denial suggests that that Court found no substantial conflict with other decisions.
The Western District in Long concluded as follows:
Respondents did not meet their burden for summary judgment, (cite omitted). *535Respondents contend, alternatively, that application of § 290.230.2 takes appellants beyond the purview of the Prevailing Wage Act, but, if appellants’ [the workers’] activities occurred at a location that “can reasonably be said to be included in the site,” 8 CSR 30-3.020(2) (emphasis added), the exclusion of “the mere transportation to the site of the construction,” § 290.230.2 (emphasis added), does not apply. There is also an issue of material fact as to whether the appellants in this case were directly employed by contractors or subcontractors in actual construction work at the Leased Site as required by § 290.230.1.
The Western District therefore reversed and remanded for further proceedings consistent with its opinion. We do likewise.2
LAWRENCE E. MOONEY, C.J., concurs.
LAWRENCE G. CRAHAN, J„ dissents in separate opinion.

. All further statutory references are to RSMo.2000, unless otherwise indicated.


. Respondents' Motion to Strike Certain Respondent Employees’ Brief in Support of Appellants' Brief is overruled.